EXHIBIT 10.3

 

AMENDMENT ONE TO THE

1999 SALARY REPLACEMENT STOCK OPTION

AND DIVIDEND INCREASE UNIT PLAN OF

DUKE REALTY INVESTMENTS, INC.

 

This Amendment One to the 1999 Salary Replacement Stock Option and Dividend
Increase Unit Plan of Duke Realty Investments, Inc. (“Plan”) is hereby adopted 
this 30th day of October, 1999, but effective as of October 1, 1999, by
Duke-Weeks Realty Corporation, formerly known as Duke Realty Investments, Inc.
(“Company”).

 

WITNESSETH:

 

                WHEREAS, the Company adopted the Plan for the purposes set forth
therein; and

 

                WHEREAS, pursuant to Section 5.1 of the Plan, the Company has
reserved the right to amend the Plan with respect to certain matters, by action
of the Executive Compensation Committee of the Board of Directors of the Company
(“Committee”); and

 

                WHEREAS, Section 3.7(b) of the Plan provides that Units may be
exercised only to the extent that shares of the Company’s common stock have been
acquired by a Participant through the exercise of certain stock options; and

 

                WHEREAS, the Committee has determined to amend Section 3.7 to
permit the Committee to reduce the value received by a Participant upon the
exercise of a Unit in lieu of the requirement that a Unit can be exercised only
to the extent that certain stock options have been exercised; and

 

                WHEREAS, the Committee has approved and authorized this
Amendment One;

 

                NOW, THEREFORE, pursuant to the authority reserved to the
Committee under Section 5.1 of the Plan, the Plan is hereby amended in the
following particular:

 

                By adding the following subsection (d) to the end of Section
3.7, effective as of October 1, 1999:

 

“(d)   Committee Discretion to Waive Requirement of Prior Exercise of Stock
Options.  Notwithstanding the provisions of Section 3.7(b), if a Participant
desires to exercise Units but has not yet acquired the same or a greater number
of shares of the Company’s common stock through the exercise of options granted
under the Stock Option Plan on the same date on which the Units were granted
(the “Corresponding Stock Options”), the Committee shall have the discretion to
waive the requirement that the Corresponding Stock Options be exercised provided
that:

(i)           The exercise price of the Corresponding Stock Options is more than
the Per Share Value as of the date on which the Unit is exercised;

 

--------------------------------------------------------------------------------


 

 

(ii)        Pursuant to an amendment to the applicable stock option
agreement(s), the Participant forfeits all of his or her rights to the
Corresponding Stock Options in an amount which is equal to the number of Units
exercised; and

 

(iii)     The value of each Unit exercised, as otherwise determined under
Section 3.8, is reduced, on a dollar-for-dollar basis, by the excess of the per
share exercise price of the Corresponding Stock Options over the Per Share Value
on the date on which the Unit is exercised.”

 

                All other provisions of the Plan shall remain the same.

 

                IN WITNESS WHEREOF, Duke-Weeks Realty Corporation, by its
officer thereunder duly authorized, has executed this Amendment One to the 1999
Salary Replacement Stock Option and Dividend Increase Unit Plan of Duke Realty
Investments, Inc. this 30th day of October, 1999, but effective as of October 1,
1999.

 

 

--------------------------------------------------------------------------------